department of the treasury internal_revenue_service washington d c sin contact person id number telephone number ope eo01t dh date apr legend m dear sir or madam this responds to your request_for_ruling dated date and amended by your letters dated date and date concerning the effect of the internal_revenue_code and regulations on activities you intend to pursue m is a non-profit corporation which has been recognized by the internal_revenue_service as an organization described in sec_501 of the internal_revenue_code_of_1986 code described in sec_509 of the code which has been engaged in the production of affordable housing for some twenty years accomplished its goals by operating as the developer of affordable housing projects and by operating as a lender to developers providing below-market and deferred payment junior financing to make housing affordable to eligible tenants and owners m is the successor to a judicially operated program m has m is also m now seeks to expand its activities beyond those described in its exemption application in two ways first m plans to provide credit enhancement service to developers of affordable housing this service would consist of loan guarantees to lenders whose underwriting standards prohibit lending sufficient funds to enable affordable housing projects to proceed the use of enhancements rather that junior joans to developers will enable m to minimize the amount of junior lending and maximize the leverage of its capital so as to increase the assistance it is able to offer developers of affordable housing this service m proposes is not available in the marketplace secondly m proposes to engage in pre-development and construction lending to projects which result in the production of affordable housing m expects to provide these loans only when the developer is otherwise unabie to obtain financing for land acquisition pre-development and or construction financing m expects to serve as a lender of last resort to enable the development of affordable housing when federal state_or_local_government funding is not available and when underwriting standards cause commercial lenders to decline such loans m will offer these loans under terms more favorable than could be obtained in the market place even if such loans were available these loans will be at interest rates below the commercial market rate and will be for terms substantially longer than offered by third party lenders allow borrowers to defer payment of principal and interest until the due_date of the loans in addition where necessary m will olb2 in re m intends to limit its tending and its credit enhancement activities to housing organizations which are qualified for tax-exempt status on any basis described in revproc_96_32 c b sec_501 a of the internal_revenue_code provides an exemption from federal_income_tax for organizations described in sec_501 sec_501 describes organizations which are organized and operated exclusively for religious charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 c of the income_tax regulations regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if engages primarily in activities which accomplish one or more of such purposes specified in section c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in its generally accepted lega sense the term includes among other things relief of the poor and distressed and the promotion of social welfare by organizations designed to iessen neighborhood tensions and to combat community deterioration revproc_96_32 1996_1_cb_717 sets forth a safe_harbor and facts and circumstances which distinguish organizations engaged in housing activities which are described in sec_501 of the code from those not so described sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt under sec_501 of the code sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business as defined in sec_513 of the that is regularly carried on less allowable deductions sec_513 a of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the organization's exercise of performance of the purpose of functioning constituting the bases for its exemption under sec_501 of the code m and its predecessor organization have a long history of developing charitable housing both directly and by service as a junior lender the additional credit services described by m should increase its ability to enlarge the stock of charitable housing in the area of its operation the services as described are not available in the market place and will be related to m's purposes because they will be available only to organizations operating within the safe_harbor defined in revproc_96_32 supra further based on the above facts and law we therefore conclude m's conduct of lending activities in the manner described will not affect m's exempt status as an organization described in sec_501 of the code because m intends to limit its expanded activities so as to benefit only organizations operating within the safe_harbor of revproc_96_32 supra we further conclude that fees m obtains from these lending activities will be related to the performance by m of its exempt_function and will therefore not be subject_to the tax imposed by sec_511 of the code in re because this letter could help resolve any questions about your tax status you should keep it with your permanent records this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to your key district_director this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely signed garland a carter garland a carter chief exempt_organizations technical branch oh
